Citation Nr: 1109545	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2004.

This matter is on appeal from a decision in January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge in November 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in July and December 2009 for further development and is now ready for disposition.


FINDING OF FACT

Bilateral bunions were incurred during active duty and are currently shown.  



CONCLUSION OF LAW

Bilateral bunions were incurred by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served 20 years in the Navy until she retired in 2004.  She submitted a claim for a variety of disorders upon her retirement, including a claim for entitlement to service connection for bilateral bunions.  This claim was denied in January 2005, primarily on the basis that the service treatment records did not indicate the presence of bunions while on active duty. 

The Veteran disagreed with this decision in March 2005.  Most notably, she explained at her hearing before the Board in November 2009 that she did receive treatment for her bunions while on active duty.  However, her treatment was not with a military provider, as she was stationed in a location where there were no military medical facilities.  See Hearing Transcript (T.) at 4-5.  As such, these particular treatment records were not associated with her active duty treatment records.  

The Board remanded this issue in December 2009 in order to make a further attempt to acquire these records.  That same month, the RO sent a letter to the Veteran requesting specific information regarding these records.  However, the RO received no response and, in the absence of these records, again denied her claim in a July 2010 supplemental statement of the case (SSOC).  

Although the attempt to acquire these records was unsuccessful, which raises some level of concern, the Board has again reviewed the evidence and concludes that service connection should be granted.  Specifically, the Veteran underwent a VA examination in August 2004, where the examiner diagnosed bunions on both of her feet.  This VA examination occurred only three months after she left active duty and, given the typically gradual nature of bunion formation and when affording the Veteran the benefit of every reasonable doubt, it is reasonable to infer that this disorder began while on active duty.

Additionally, contrary to the RO's findings that bunions were not shown while on active duty, a clinical evaluation of the Veteran in April 2004 indicated a bunion on her right foot.  Thus, the competent evidence does indicate the presence of bunion on her right foot both while in service and at a VA examination shortly thereafter.

Next, although there was no indication of a bunion on her left foot while on active duty, the Board finds the Veteran's statements that she has experienced bunion symptoms since active duty service additionally support her claim.  In this regard, it is well established that she, as a lay person, is not competent to render a diagnosis as to her claimed disorder.  Instead, such conclusion must be made by medical professionals.  See Jandreau, 492 F.3d at 1377.  However, her lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

Here, the Veteran has continuously asserted that she has had bunions on both feet since active duty.  Specifically, she stated at her hearing before the Board in November 2009 that she began to experience foot symptomatology early in her active duty due to the steel-toe shoes she was required to wear and has experienced such symptoms since that time.  


The Board finds these statements credible, especially in view of the fact that the claim was actually submitted prior to her leaving active duty.  In fact, the date she signed the claim, May 28, 2004, is the same date as her final report of medical assessment.  It is likely that she did both at the same time.  

Thus, while the evidence that the Veteran had a bunion on her left foot is based solely on her own recollections, this testimony is sufficient to establish the existence of a left foot bunion based on her description of the disorder and a later diagnosis of bunions at a VA examination only three months after service.  Therefore, the evidence indicates that the Veteran had bunions that began while on active duty and that the related symptoms continue to be present.  

The Board notes that the Veteran underwent a second VA examination in March 2009, where examiner opined that it was less likely than not that her bunions were related to active duty.  However, this opinion is of very limited probative value.  There, the examiner did not provide a rationale for his opinion.  Moreover, the examination report does not indicate that the examiner considered the Veteran's lay statements or was aware that there was indeed evidence of bunions while in service.  Thus, the probative value of this opinion does not override the evidence in the claims folder that supports entitlement to service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, when reviewing the evidence in a light most favorable to the Veteran, the Board concludes that her bunions are attributable to her active duty, and that she has experienced continuous symptomatology since that time.  Accordingly, service connection should be granted. 





(CONTINUED NEXT PAGE)

ORDER

Service connection for bilateral bunions is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


